Case 1:09-cr-O0068-SPW Document 71 Filed 09/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 09-68-BLG-SPW
Plaintiff,

VS.
ORDER
COLLINS RAY RUSSELL,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Wednesday, September 16, 2020 at
2:30 p.m., is VACATED and reset to commence on Thursday, September 17,
2020 at 9:30 a.m. in the Snowy Mountains Courtroom at the James F. Battin
Courthouse, Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.
DATED this <3‘ day of September, 2020.

   
 

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE

wget athe

 
